Title: To Alexander Hamilton from Josias Carvel Hall, 6 January 1800
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Cantonment Harper’s Ferry Jany 6th 1800
          
          By a Postscript to your Letter of the 17th Septr. I believe in the Handwriting of the Deputy-Adjutant-General I was “required to proceed as heretofore mentioned to settle the relative Rank of the Company Officers of my Regt. subject to your approbation” There were two Reasons why I did not immediately execute your Instructions They were not quite so explicit as I could wish The Rules laid down for the Adjustment of the Rank of those Officers who had been in Service I recd at the same Time & those only. I feard then least I should misapprehend you & by proceeding to settle that of the other Officers I might be thought to have taken on myself to perform what was not assigned me & I was solicitous of a longer Time that they might be better known to me. These Objections I took the Liberty to lay before you at that Time & have not since been favored with anything on the Subject from you. I think it now very Necessary that this Business should be adjusted & particularly in the higher Grades. Under this Impression I showed this Part of your Letter to Major Genl Pinckny. He enjoins me to proceed without Loss of Time & has promised to apologize for me if I should be thought to have taken on me more than was required. I now enclose you the order in which I think they should stand For Reasons very obvious I hope it will be considered in Confidence. I am happy to find I differ so little from the Arrangement furnished by you in the higher Grades When I differ in the lowest it is under the full Conviction that the good of the Service require it.
          The Men are so compleatly jaded with uninterrupted Fatigue encreased by the inclemency of the Weather that we shall not be able to get all our necessary Huts built. The hurry under which we have been obliged to cover ourselves added to the above & the Difficulty of suddenly introducing order & Regularity among young Soldiers will create what I fear will be thought too great a Waste of public Stores I have done what was in my Power to prevent it But unaided by any other Field-Officer much of the Time not always with the desired Success
          With great Consideration I am Sir Your most Obdt. Servt.
          
            J. Carvel Hall
          
        